The Chancellor :
I am of opinion, upon the facts proved in this case, that there was such a consummate transfer and delivery of the policy in question, as took from the husband the legal power and dominion over it; that after he had assigned the policy by indorsement and delivery to the defendant, McConkey, for the purposes disclosed in the evidence, there no longer remained to the assignor any authority or control over it; that the property passed by the indorsation and delivery; and that upon the death of Harrison, the insurance company had full authority to-pay the money to McConkey, the assignee, without the interposition of the administrator of Harrison.
This is not like the cases of Pennington vs. Patterson, 2 Gill & Johns., 208 — and Bradley and wife vs. Hunt, 5 Gill & Johns., 54, in which the legal power and dominion over the property in dispute, remained, notwithstanding the acts done, by the alleged donors; but it is the case of a complete and absolute transfer of the entire possession and title, leaving the party making the transfer, no power whatever over the subject, and requiring nothing of him or his administrator to perfect it.
It is believed that according to the reasoning of the Court of Appeals, in the cases referred to, that tribunal would hold the right of the wife, in this case, to be good against the administrator of the husband.
I shall accordingly so order, but the case must go to the *36Auditor, for the purpose of stating an account, showing the precise amount which may be due the complainant, on account of the proceeds of the policy received by McConkey, and what surplus may remain in his hands, of the other securities assigned him by Thomas P. Harrison, which will be payable to his administrator. It is, thereupon ordered, this 29th day of September, 1847, that this case be, and the same is hereby referred to the Auditor, with directions to state an account, in conformity with the views hereinbefore expressed, and such other accounts as the nature of the case may require.
[No appeal was taken from this order.]